Appeal from a judgment of the Onondaga County Court (Anthony F. Aloi, J.), rendered April 13, 2004. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a forged instrument in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum:
Defendant appeals from a judgment convicting him upon his plea of guilty of criminal possession of a forged instrument in the second degree (Penal Law § 170.25). Although the contention of defendant that his plea was not knowing, voluntary or intelligent survives his waiver of the right to appeal (see People v Bland, 27 AD3d 1052 [2006], lv denied 6 NY3d 892 [2006]), defendant failed to preserve that contention for our review by moving to withdraw the plea or to vacate the judg*1331ment of conviction (see People v Aguayo, 37 AD3d 1081 [2007]; People v Flowers, 31 AD3d 1212 [2006], lv denied 7 NY3d 848 [2006]). This case does not fall within the rare exception to the preservation requirement set forth in People v Lopez (71 NY2d 662, 666 [1988]). Present—Scudder, RJ., Hurlbutt, Centra, Fahey and Green, JJ.